Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

The information disclosure statements (IDSs) submitted on 04/08/2022 is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 and 19-20 of U.S. Patent No. 11,304,300. The instant applications claims similar subject matter as the patent with differences that are obvious to one ordinary skilled in the art. For instance:

Regarding claim 1, claim 1 of U.S. Patent No. 11,304,300 teaches A foldable electronic device (claim 1, line) comprising: a hinge structure (claim 1, line 2) having a folding axis (claim 1, line 2); a foldable housing (claim 1, line 3) including a folding section where the electronic device is folded (claim 1, line 3) about the folding axis (claim 1, line 3), a first housing structure (claim 1, line 4), and a second housing structure (claim 1, line 4), wherein: the first housing structure is connected to the hinge structure, includes a first surface facing a first direction (claim 1, lines 6-7), a second surface facing a second direction opposite to the first direction (claim 1, line 8), and a first printed circuit board (claim 1, line 8) having a first plurality of electronic components (claim 1, line8) mounted thereon, the second housing structure is connected to the hinge structure, includes a third surface facing a third direction, a fourth surface facing a fourth direction opposite to the third direction (claim 1, line 12), and a second printed circuit board (claim 1, line 12) having a second plurality of electronic components mounted thereon, the second housing structure being configured to be foldable with respect to the first housing structure around the hinge structure, and the first surface faces the third surface when the electronic device is folded and the third direction coincides with the first direction when the electronic device is unfolded; a flexible display (claim 1, line 17) disposed in the foldable housing as extended under from the first surface of the first housing structure and the third surface of the second housing structure; a first flexible printed circuit board disposed to cross at least a portion of the hinge structure, and configured to electrically connect the first printed circuit board and the second printed circuit board through first connection terminals (claim 1, line 27) at both ending portions thereof, and a second flexible printed circuit board disposed to cross another  portion of the hinge structure, and configured to electrically connect the first printed circuit board and the second printed circuit board through second connection terminals (claim 1, line 29) at both ending portions thereof, wherein first signal lines (claim 1, line 27) having a first signal characteristic are disposed on the first flexible printed circuit board, and second signal lines having a second signal characteristic are disposed on the second flexible printed circuit board (claim 1, line 19), and 2Serial No.16/789,666 Docket No.5000-1-1917 wherein the first flexible printed circuit board further comprises a layer having a first connector formed at an ending portion thereof, and a second connector corresponding to the first connector and formed at another ending portion thereof, and the first connector and the second connector are parallel pin connectors each having at least two lines of pins (claim l, line 36).

 	Regarding claim 16, claim 16 of U.S. Patent No. 11,304,300 teaches An electronic device (claim 16, line 1) comprising: a housing (claim 16, line 1); 10a first printed circuit board (claim 16, line 2) disposed in the housing; a second printed circuit board (claim 16, line 2-3) disposed in the housing and spaced apart (claim 16, line 3) from the first printed circuit board; a first flexible printed circuit board (claim 16, line 4) configured to electrically connect the first printed circuit board and the second printed circuit board; and 15a second flexible printed circuit board configured to electrically connect the first printed circuit board and the second printed circuit board, wherein the second flexible printed circuit board is longer than the first flexible printed circuit board (claim 16, line 12).

 Regarding claims 2-15 and 17-20, claims 1-17 and 19-20 of U.S. Patent No. 11,304,300 further teaches dependent claims 2-19 of the instant application. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number is (571)270-1607. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDARGIE M AYCHILLHUM/Primary Examiner, Art Unit 2848